PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. 11,161,907			:  DECISION ON REQUEST
June, et al.		   	 		:  FOR
Issue Date:  November 2, 2021		:  RECONSIDERATION OF     
Application No. 15/548,202			:  PATENT TERM ADJUSTMENT 
Filed:   August 2, 2017	:  and 
Atty Docket No. N2067-7084US(PAT056736-US	:  NOTICE OF INTENT TO ISSUE 
		                                                :  CERTIFICATE OF CORRECTION 
					 
This is a decision on the “Request for Reconsideration and Recalculation of Patent Term Adjustment”, filed on February 2, 2022, requesting that the patent term adjustment indicated on the above-identified patent be corrected to indicate that the term of the above-identified patent is extended or adjusted by zero (0) days.

Based upon the relevant record of the subject application and the argumentation of the petition under 37 CFR 1.705(b), the petition to correct the patent term adjustment indicated on the above-identified patent to indicate that the term of the above-identified patent is extended or adjusted by zero (0) days is GRANTED. 

The Office will sua sponte issue a certificate of correction.  Pursuant to 37 CFR 1.322, the Office will not issue a certificate of correction without first providing assignee or patentee an opportunity to be heard.  Accordingly, patentee is given one (1) month or thirty (30) days, whichever is longer, from the mail date of this decision to respond.  No extensions of time will be granted under § 1.136. 

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by zero (0) days.

Telephone inquiries specific to this decision should be directed to the undersigned, at (571) 272-3222. Questions regarding the issuance of the certificate of correction must be directed to the Certificate of Corrections Branch at (703) 756-1814.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET   
                                                                                                                                                                                                     Enclosure:  Copy of DRAFT Certificate of Correction